The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: On the basis of Title 74 Ohio St. 85.32 [74-85.32], are manufacturers of goods produced in Oklahoma and products grown in Oklahoma eligible for preference under the above-mentioned statute? 74 Ohio St. 85.32 [74-85.32] (1977) states as follows: "A. The State and any school district, county or municipality and every person acting as purchasing agent for the State or any school district, county, municipality, or tax-exempt industrial trust shall prefer, in all purchases, supplies, materials and provisions produced, manufactured or grown in this state; provided, that such preference shall not be for articles of inferior quality to those offered from outside the state, but a differential of not to exceed three percent (3%) may be allowed in the cost of Oklahoma materials, supplies and provisions of equal quality. Further provided, that this act shall not be construed as repealing 74 Ohio St. 85.17 [74-85.17] of the Oklahoma Statutes in those instances where the state of domicile of the bidder or any subdivision thereof allows a differential on articles produced, manufactured or grown in such state in excess of three percent (3%). "B. For purposes of this section, an article shall be deemed to be produced, manufactured or grown within in this state if it is produced, manufactured or grown by any person, partnership, company, association or corporation: "1. Authorized to do and doing business under the laws of this state; "2. Paying all taxes duly assessed; and "3. Being domiciled within this state." The legislative intent as expressed in 74 Ohio St. 85.3 [74-85.3] (1977) is to give preference to goods grown, manufactured and produced in Oklahoma. Therefore, the intent of 74 Ohio St. 85.32 [74-85.32] (1977) is to give preference to goods manufactured and produced in Oklahoma and products grown in Oklahoma.  It is, therefore, the opinion of the Attorney General that preference will be given to goods manufactured and produced in Oklahoma and goods grown in Oklahoma as long such goods are not of inferior quality to those offered from outside the State. (STEPHEN F. SHANBOUR) (ksg)